Case: 12-15573    Date Filed: 04/24/2013   Page: 1 of 5


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-15573
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 5:11-cv-00394-RS-EMT



GILBERT D. WALKER,

                                                           Plaintiff-Appellant,

                                   versus

SECRETARY, U.S. DEPARTMENT OF THE AIR FORCE,

                                                           Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                               (April 24, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Gilbert Walker appeals the district court’s grant of summary

judgment in favor of defendant Secretary of the U.S. Department of the Air Force
                Case: 12-15573        Date Filed: 04/24/2013       Page: 2 of 5


(“Air Force”), in his employment discrimination lawsuit alleging retaliation, filed

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§ 2000e-16. Walker argues that the district court erred in holding that he failed to

establish a prima facie case for retaliation. He contends that he established a

causal connection between his protected activity and the materially adverse actions

taken against him, and that the link between these events was not too attenuated. 1

       Evidence before the district court suggested that Walker engaged in

protected conduct under the Opposition Clause of the anti-retaliation provision of

Title VII, through conversations he had with his supervisor in late 2008, regarding

his support of a co-worker’s Title VII lawsuit against the Air Force. In March

2009, Walker was denied a promotion. Thereafter, according to Walker, Air Force

officials continued to retaliate against him.

       We review a district court’s grant of summary judgment de novo. Weeks v.

Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002). Summary judgment is

appropriate when the evidence, viewed in the light most favorable to the

nonmoving party, presents no genuine issue of material fact and compels judgment

as a matter of law. Burton v. City of Belle Glade, 178 F.3d 1175, 1187 (11th Cir.

1999). In reviewing orders granting summary judgment, we resolve all reasonable

1
 The Air Force argues that the merits of Walker’s Opposition Clause argument need not be
addressed because Walker did not properly plead this argument in his complaint. Because
Walker’s prima facie case for retaliation fails, we assume without deciding that he properly pled
his Opposition Clause argument.
                                                2
                  Case: 12-15573      Date Filed: 04/24/2013     Page: 3 of 5


doubts relating to the facts in favor of the non-movant. Id. (quoting Clemons v.

Dougherty Co., 684 F.2d 1365, 1368-69 (11th Cir. 1982)).

         Title VII forbids private employers from discriminating against an employee

because that individual “opposed any practice” made unlawful by Title VII (the

Opposition Clause) or “made a charge, testified, assisted, or participated in” a Title

VII proceeding or investigation (the Participation Clause). See 42 U.S.C. § 2000e-

3(a); see also Clover v. Total Sys. Serv., Inc., 176 F.3d 1346, 1350 (11th Cir.

1999). Similarly, Title VII protects federal employees from discrimination under

certain circumstances. See 42 U.S.C. § 2000e–16(a). This provision expanded

coverage of Title VII to cover federal employees to the same extent as non-federal

employees. See Llampallas v. Mini–Circuits, Lab, Inc., 163 F.3d 1236, 1243 (11th

Cir.1998) (citations omitted).

         A retaliation claim based on circumstantial evidence is analyzed according

to the McDonnell Douglas 2 framework. See Goldsmith v. City of Atmore, 996 F.2d

1155, 1162-63 (11th Cir. 1993). Accordingly, if the plaintiff makes out a prima

facie case, and the employer proffers a legitimate, nondiscriminatory reason for

taking the materially adverse action, the plaintiff must show that proffered reason

is pretextual. See Bryant v. Jones, 575 F.3d 1281, 1308 (11th Cir. 2009).




2
    McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).
                                               3
              Case: 12-15573    Date Filed: 04/24/2013   Page: 4 of 5


      A plaintiff may establish a prima facie case of retaliation by presenting

evidence showing that (1) he engaged in statutorily protected conduct, (2) the

employer took action that would have been materially adverse to a reasonable

employee, and (3) there is a causal connection between the protected conduct and

the adverse employment action. Pennington v. City of Huntsville, 261 F.3d 1262,

1266 (11th Cir. 2001); Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57,

126 S.Ct. 2405, 2409, 165 L.Ed.2d 345 (2006).

      To demonstrate a causal connection, “a plaintiff must show that the

decision-makers were aware of the protected conduct, and that the protected

activity and the adverse actions were not wholly unrelated.” Shannon v. BellSouth

Telecomm., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (internal quotation marks

omitted). Causation may be inferred by close temporal proximity between the

protected conduct and the materially adverse action taken by the employer.

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007). We have

held, however, that “in the absence of other evidence tending to show causation,” a

three-to-four month time gap between the protected conduct and the adverse

employment action is insufficient to establish causation on its own. Id. at 1364;

Brown v. Ala. Dept. of Transp., 597 F.3d 1160, 1182 (11th Cir. 2010) (holding that

a three month timespan between the protected activity and the adverse action was

too long).


                                        4
                Case: 12-15573       Date Filed: 04/24/2013       Page: 5 of 5


       Based on our review of the record, we find no reversible error. Indeed, we

conclude that Walker did not establish a prima facie case of retaliation, because he

failed to demonstrate a causal connection between any: (i) protected activity; and

(ii) materially adverse actions taken against him. Construing the facts in the light

most favorable to Walker, there was at least a three month interval between his

outspoken comments to his supervisor in late 2008, and the denial of his promotion

in March 2009. There was no temporal proximity between these two events, and

without any other evidence showing causation or a retaliatory motive, this was

insufficient to establish a prima facie case. Because Walker could not establish a

prima facie case for retaliation, we affirm the district court’s grant of summary

judgment in favor of the Air Force.

       AFFIRMED. 3




3
 We will not address the district court’s alternative finding concerning the existence of pretext
because Walker has abandoned this argument on appeal. Denney v. City of Albany, 247 F.3d
1172, 1182 (11th Cir. 2001) (finding that issues not briefed on appeal are deemed abandoned).


                                               5